                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

MICHAEL DALEIDEN, SEAN RANDALL,
STEVEN SACK, PEDRO POVEDA,
CHRISTOPHER CARVER, RICHARD
JOSWICK, JUSTIN SCOTT and LYNN
FRAZEL,

      Plaintiffs,

v.                                                 Case No: 6:20-cv-410-Orl-78GJK

RED LAMBDA, INC., BAHRAM
YUSEFZADEH, SAAD AL BARRAK and
LEWIS DUNCAN,

      Defendants.


                                      ORDER

      Defendants’ Joint Unopposed Motion for Extension of Time to Respond to the

Complaint (Doc. 14), is GRANTED. Defendants have through April 3, 2020 within to

respond to the complaint.

      DONE and ORDERED in Orlando, Florida on March 13, 2020.




Copies furnished to:

      Counsel of Record
      Unrepresented Parties
